                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN
                         GREEN BAY DIVISION
_____________________________________________________________________

FOX VALLEY SHEET METAL HEALTH FUND,
FOX VALLEY SHEET METAL RETIREMENT/UIA
FUND, FOX VALLEY SHEET METAL LOCAL
INDUSTRY FUND, FOX VALLEY SHEET METAL
LOCAL TRAINING FUND and DANIEL WIPPICH
(in his capacity as Trustee),

                           Plaintiffs,

      v.                                                    Case No. 19-cv-1654

FELDMANN, INC.,

                     Defendant.
_____________________________________________________________________

                              COMPLAINT
_____________________________________________________________________

      NOW COME the plaintiffs, by their attorneys, The Previant Law Firm, S.C., by

Philip E. Thompson, and as and for a cause of action against the defendant, allege and

show to the Court the following:

                                   Jurisdiction and Venue

      1.      Jurisdiction of this Court upon defendant Feldmann, Inc. is founded upon

Section 502 of the Employee Retirement Income Security Act of 1974 (“ERISA”) (29

U.S.C. § 1132), in that the plaintiffs are aggrieved by said defendant’s violation of a

collective bargaining agreement, trust plans and trust agreements, and said defendant’s

continued refusal to submit contributions in accordance with the terms of those plans

and agreements, thereby violating provisions of ERISA, the Multi-Employer Pension




           Case 1:19-cv-01654-WCG Filed 11/11/19 Page 1 of 7 Document 1
Plan Amendments Act (“MPPAA”), the terms and provisions of the employee benefit

plans, and the common law of the State of Wisconsin.

      2.      Venue lies in this Court under ERISA § 502(e)(2) (29 U.S.C. §1132(e) (2))

in that Feldmann, Inc. is engaged in business with its principal place of business,

located in Outagamie County, Wisconsin.

                                        Parties

      3.      Plaintiff Fox Valley Sheet Metal Health Fund, Fox Valley Sheet Metal

Retirement/UIA Fund, Fox Valley Sheet Metal Local Industry Fund and Fox Valley

Sheet Metal Local Training Fund are employee benefit plans within the meaning of

ERISA §§ 3(1), (3) and (37), 502 and 515, as amended by the MPPAA (codified as

amended at 29 U.S.C. §§ 3(1), (3) and (37), 1132 and 1145) and bring this action on

behalf of the trustees, participants and beneficiaries of said plan. Said plans maintain

offices at 2201 Springdale Road, Waukesha, Wisconsin 53186.

      4.      Plaintiff Daniel Wippich is a trustee and fiduciary of the Fox Valley Sheet

Metal Health Fund, as well as a participant and beneficiary, within the meaning of

ERISA (29 U.S.C. §1002, et seq.) and as such has standing to be a plaintiff in this

action and to seek the remedies prayed for. Mr. Wippich maintains an office at 2201

Springdale Road, Waukesha, Wisconsin 53186.

      5.      Defendant Feldmann, Inc. is a domestic corporation engaged in business

in the State of Wisconsin, with principal offices located at 1219 North Badger Avenue,

Appleton, WI 54914.




                                           -2-


           Case 1:19-cv-01654-WCG Filed 11/11/19 Page 2 of 7 Document 1
                                           Facts

       6.      Feldmann, Inc. is an employer and party in interest in an industry affecting

commerce within the meaning of ERISA §§ 3(5), (11), (12) and (14) (29 U.S.C. §§

1002(5), (11), (12) and (14)).

       7.      For all times relevant, Feldmann, Inc. was and remains a party to and

agreed to abide by the terms of one or more collective bargaining agreements

(hereinafter “Labor Agreements”) between it and the Sheet Metal, Air, Rail, and

Transportation Workers Local #18 (hereinafter the “Union”).

       8.      The Labor Agreements described herein contain provisions whereby

Feldmann, Inc. agreed to make timely payments to the plaintiff trust funds for each

employee covered by said Labor Agreements.

       9.      By execution of said Labor Agreements, Feldmann, Inc. adopted the trust

agreements and amendments thereof which establish and govern the plaintiffs and are

necessary for their administration, and designated as its representatives on the boards

of trustees such trustees as have been named and appointed pursuant to said trust

agreements, together with their successors selected in the manner provided in such

trust agreements, and thereby ratifying all actions already taken or to be taken within

the scope of their authority.

       10.     By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations

heretofore and hereafter adopted by the trustees of said trust funds, Feldmann, Inc. has

agreed as follows:




                                            -3-


            Case 1:19-cv-01654-WCG Filed 11/11/19 Page 3 of 7 Document 1
              a.     to file monthly reports and make timely and prompt contributions to
                     the plaintiffs for each employee covered by the aforementioned
                     Labor Agreements;

              b.     to designate, and accept as its representatives, the trustees named
                     in the declaration of trust and their successors;

              c.     to adopt and abide by all of the rules and regulations adopted by
                     the trustees of the plaintiffs pursuant to the trust agreements;

              d.     to adopt and abide by all of the actions of the trustees in
                     administering the plaintiffs in accordance with the trust agreements
                     and the rules so adopted;

              e.     to pay, in addition to all of the contributions which are due and
                     owing, liquidated damages and interest relative to delinquent
                     contributions; and

              f.     to pay, in addition to contributions, liquidated damages and
                     interest, all actual attorney fees, audit fees, court costs and service
                     fees, should legal action be necessary to obtain delinquent
                     contributions, interest and liquidated damages.

       11.    Feldmann, Inc. has failed to perform its obligations pursuant to the terms

and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the plaintiffs as
                     required by the Labor Agreements and trust agreements for all of
                     Feldmann, Inc.’s covered employees; and

              b.     failing to accurately report employee work status to the plaintiffs.

       12.    ERISA § 502(g) (2), as amended by the MPPAA provides:

              (2)    In any action under this title by a fiduciary for or on
              behalf of a plan to enforce section 515 in which a judgment in
              favor of the plan is awarded, the court shall award the plan --

              (A)    the unpaid contributions,

              (B)    interest on the unpaid contributions,

              (C)    an amount equal to the greater of --


                                            -4-


         Case 1:19-cv-01654-WCG Filed 11/11/19 Page 4 of 7 Document 1
                     (i)     interest on the unpaid contributions, or

                     (ii)    liquidated damages provided for under the plan in an
                             amount not in excess of 20 percent (or such higher
                             percentage as may be permitted under Federal of State law)
                             of the amount determined by the court under subparagraph
                             (A),

              (D)    reasonable attorney's fees and costs of this action, to be paid by
                     the defendant, and

              (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by
using the rate provided under the plan, or, if none, the rate prescribed under section
6621 of the Internal Revenue Code of 1954.

       13.    ERISA § 515 provides:

              Every employer who is obligated to make contributions to a
              multiemployer plan under the terms of the plan or under the
              terms of a collectively bargained agreement shall, to the extent
              not inconsistent with law, make such contributions in accordance
              with the terms and conditions of such plan or agreement.

       14.    Despite demands that Feldmann, Inc. perform its statutory and

contractual obligations, the plaintiffs have ascertained that said defendant has wholly

failed, neglected, omitted and refused to make those payments. Feldmann, Inc. is now

indebted to the plaintiffs as follows:

Audited Period: September 1, 2018 through April 30, 2019

Fox Valley Sheet Metal Health Fund                                            $19,074.11
Fox Valley Sheet Metal Retirement/UIA Fund                                      1,903.69
Fox Valley Sheet Metal Local Industry Fund                                        311.00
Fox Valley Sheet Metal Local Training Fund                                        134.06

Unaudited Period: May 1, 2019 through present

Fox Valley Sheet Metal Health Fund                                              Unknown
Fox Valley Sheet Metal Retirement/UIA Fund                                      Unknown
Fox Valley Sheet Metal Local Industry Fund                                      Unknown
Fox Valley Sheet Metal Local Training Fund                                      Unknown

                                             -5-


         Case 1:19-cv-01654-WCG Filed 11/11/19 Page 5 of 7 Document 1
                      Claim One Against Defendant Feldmann, Inc.
              Violation of ERISA §§ 502 and 515 (29 U.S.C. §§ 1132, 1145)

       15.     As and for a first claim for relief against Feldmann, Inc., the plaintiffs

reallege each and every allegation contained in paragraphs 1 through 14 above and

incorporate the same as though fully set forth herein word-for-word.

       16.     Due demand has been made upon Feldmann, Inc. for payment of all

sums due and owing, but said defendant has refused to pay them, or any part thereof,

and all amounts remain due and owing.

       17.     Because, as the plaintiffs are informed and believe, Feldmann, Inc. has

not made timely and prompt contributions on behalf of all covered employees, the

corpus of each of plaintiffs' trust funds is reduced, plaintiffs' income is reduced, and

their ability to pay benefits to qualified participants and beneficiaries is curtailed.

Consequently, ERISA and plaintiffs' employee benefit plans have been violated, and

the plaintiffs are entitled to all of the remedies provided by ERISA.

       18.     Because Feldmann, Inc. has failed to make timely and prompt

contributions, some of the plaintiffs' beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.              These

beneficiaries and participants would be left without an adequate remedy at law and

would suffer severe and irreparable harm if Feldmann, Inc. is not mandatorily

compelled to comply with the Labor Agreements and enjoined from further breaches.

       WHEREFORE, plaintiffs demand the following relief:

       1.      Judgment on behalf of the plaintiffs and against Feldmann, Inc.:

               A.    For $21,422.86 representing unpaid contributions, interest and
                     liquidated damages owed to the Funds for the audit period
                     September 1, 2018 through April 30, 2019;

                                            -6-


            Case 1:19-cv-01654-WCG Filed 11/11/19 Page 6 of 7 Document 1
              B.    For unpaid contributions, interest and liquidated damages owed to
                    the plaintiffs due from May 1, 2019 through the commencement
                    date of this lawsuit;

              C.    For unpaid contributions, interest and liquidated damages owed to
                    the plaintiffs becoming due and/or arising after the commencement
                    of this lawsuit through the date of judgment; and

              D.    Actual attorney fees and the costs of this action.

      2.      For such other, further or different relief as the Court deems just and

proper.

      Dated this 11th day of November, 2019.


                                         s/Philip E. Thompson
                                         Philip E. Thompson (SBN 1099139)
                                         The Previant Law Firm, S.C.
                                         310 West Wisconsin Avenue, Suite 100MW
                                         Milwaukee, WI 53203
                                         414-271-4500 (Telephone)
                                         414-271-6308 (Fax)
                                         Email: pet@previant.com

                                         Attorney for Plaintiffs




                                           -7-


           Case 1:19-cv-01654-WCG Filed 11/11/19 Page 7 of 7 Document 1
